DETAILED ACTION
This action is in response to an amendment filed on June 21, 2021 for the application of Enakiev et al., for a “System and method for disaster recovery using application streaming” filed on May 12, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.
Claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (U.S. PGPUB 20190004783) in view of Shulga et al. (U.S. PGPUB 20170286234).

As per claims 1, 8, and 15, Fernandez discloses a computer-implemented method/system/computer readable medium (Fig. 15) for disaster recovery using application streaming, comprising:
generating a backup image of a computing system having at least one installed application and user data, wherein the generating comprises including the user data ([0155], “backup the user data on the second virtual disk”) and excluding program data files of the at least one installed application in the backup image ([0019], “a computer system that decomposes an application program into two virtual disks or partitions to separate application data from user data”) and ([0144]);
determining an application package specifying the installed application ([0085]-[0095]), wherein the application package is stored at an application streaming service ([0133], “video games that are executed in remote cloud-based computers or servers instead of in the user's own electronic device”); and
copying the user data from the backup image to a recovery computing instance ([0155], “the computer system may only need to backup the user data on the second virtual disk per application program”), and 
executing, on the recovery computing instance, a remote application from the application streaming service ([0133], “video games that are executed in remote cloud-based computers or servers instead of in the user's own electronic device”) based on the determined application package ([0149]-[0152]).
Fernandez fails to explicitly disclose detecting a disaster recovery event. 
Shulga of analogous art teaches:
responsive to detecting a disaster recovery event ([0026], “in response to certain data loss events such as accidental or unknowing data deletion, modification, overwrite, virus infection, or hardware/software failures”):
copying the user data from the backup image to a recovery computing instance ([0047], “copying sectors from the dedicated storage of the VVS 124 and the cloud storage 110 and marking these sectors as restored”).
All of the claimed elements were known in Fernandez and Shulga and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their data backup methods. One would be motivated to make this combination for the purpose of providing a faster data backup (Shulga, [0031]).

As per claims 2 and 9, Fernandez discloses the recovery computing instance is at least one of a recovery virtual machine (VM) ([0018]-[0019]) and a hardware server ([0166]).

As per claims 3, 10, and 16, Fernandez discloses determining the application package specifying the installed application further comprises: monitoring installation of 

As per claims 4, 11, and 17, Fernandez discloses determining the application package specifying the installed application further comprises: generating the application package ([0085]-[0095]) based on a pre-determined list of software applications known to be installed on the computing system ([0149]-[0152]).

As per claims 5, 12, and 18, Shulga discloses in response to updating the at least one installed application on the computing system ([0029]), updating the corresponding application package stored at the application streaming service ([0030], “In normal operation, when the OS and application software detect a new version of the file system, including all changed and deleted files, pre-snapshot versions of files may be made available and traceable via a special interface.”).

As per claims 6, 13, and 19, Fernandez discloses the remote application executed on the recovery computing instance incorporates configuration files and preferences from the application package ([0151]-[0152]).

As per claims 7, 14, and 20, Fernandez discloses the determined application package comprises a copy of objects of an operating system of the computing system, 
Response to Arguments
Applicant’s arguments filed on June 21, 2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113